                                                                                      Case 3:20-cv-03414-JSC Document 29 Filed 04/02/21 Page 1 of 13



                                                                                1   DALE L. ALLEN, JR., State Bar No. 145279
                                                                                    dallen@aghwlaw.com
                                                                                2   KEVIN P. ALLEN, State Bar No. 252290
                                                                                    kallen@aghwlaw.com
                                                                                3   ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
                                                                                    180 Montgomery Street, Suite 1200
                                                                                4   San Francisco, CA 94104
                                                                                    Telephone:     (415) 697-2000
                                                                                5   Facsimile:     (415) 813-2045

                                                                                6   Attorneys for
                                                                                    CITY OF COTATI, OFFICER ANTHONY GARBER,
                                                                                7   CORPORAL BRIAN DEATON

                                                                                8                                 UNITED STATES DISTRICT COURT
                                                                                9                              NORTHERN DISTRICT OF CALIFORNIA
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10
                                                                                    CHRISTOPHER JAMES ALCALA,                       Case No. 3:20-cv-03414-JSC
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11
                                                                                                           Plaintiff,               STIPULATED PROTECTIVE ORDER
                                                                               12
                                                                                           v.                                       Hon. Jacqueline Scott Corley
                                                                               13
                                                                                    CITY OF COTATI, OFFICER
                                                                               14   ANTHONY GARBER, CORPORAL                        Trial:   April 11, 2022
                                                                                    BRIAN DATON and DOES 1-50,
                                                                               15   included,
                                                                               16                          Defendants.
                                                                               17

                                                                               18

                                                                               19          PURPOSES AND LIMITATIONS

                                                                               20          Disclosure and discovery activity in this action are likely to involve production of

                                                                               21   confidential, proprietary, or private information for which special protection from public

                                                                               22   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

                                                                               23   Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated

                                                                               24   Protective Order. The parties acknowledge that this Order does not confer blanket protections on

                                                                               25   all disclosures or responses to discovery and that the protection it affords from public disclosure

                                                                               26   and use extends only to the limited information or items that are entitled to confidential treatment

                                                                               27   under the applicable legal principles. The parties further acknowledge, as set forth in Section

                                                                               28   12.3, below, that this Stipulated Protective Order does not entitle them to file confidential
                                                                                                                                                    STIPULATED PROTECTIVE ORDER
                                                                                                                                      1                           3:20-CV-03414-JSC

                                                428193.1
                                                                                      Case 3:20-cv-03414-JSC Document 29 Filed 04/02/21 Page 2 of 13



                                                                                1   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and

                                                                                2   the standards that will be applied when a party seeks permission from the court to file material

                                                                                3   under seal.

                                                                                4           2.      DEFINITIONS

                                                                                5           2.1     Challenging Party: a Party or Non-Party that challenges the designation of

                                                                                6   information or items under this Order.

                                                                                7           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

                                                                                8   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

                                                                                9   of Civil Procedure 26(c).
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   well as their support staff).

                                                                               12           2.4     Designating Party: a Party or Non-Party that designates information or items that

                                                                               13   it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

                                                                               14           2.5     Disclosure or Discovery Material: all items or information, regardless of the

                                                                               15   medium or manner in which it is generated, stored, or maintained (including, among other things,

                                                                               16   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

                                                                               17   responses to discovery in this matter.

                                                                               18           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

                                                                               19   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

                                                                               20   consultant in this action.

                                                                               21           2.7     House Counsel: attorneys who are employees of a party to this action. House

                                                                               22   Counsel does not include Outside Counsel of Record or any other outside counsel.

                                                                               23           2.8     Non-Party: any natural person, partnership, corporation, association, or other legal

                                                                               24   entity not named as a Party to this action.

                                                                               25           2.9     Outside Counsel of Record: attorneys who are not employees of a party to this

                                                                               26   action but are retained to represent or advise a party to this action and have appeared in this action

                                                                               27   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

                                                                               28           2.10    Party: any party to this action, including all of its officers, directors, employees,
                                                                                                                                                     STIPULATED PROTECTIVE ORDER
                                                                                                                                       2                           3:20-CV-03414-JSC

                                                428193.1
                                                                                      Case 3:20-cv-03414-JSC Document 29 Filed 04/02/21 Page 3 of 13



                                                                                1   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

                                                                                2          2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

                                                                                3   Material in this action.

                                                                                4          2.12    Professional Vendors: persons or entities that provide litigation support services

                                                                                5   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

                                                                                6   organizing, storing, or retrieving data in any form or medium) and their employees and

                                                                                7   subcontractors.

                                                                                8          2.13    Protected Material: any Disclosure or Discovery Material that is designated as

                                                                                9   “CONFIDENTIAL.”
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10          2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   Producing Party.

                                                                               12          3.      SCOPE

                                                                               13          The protections conferred by this Stipulation and Order cover not only Protected Material

                                                                               14   (as defined above), but also (1) any information copied from Protected Material; (2) all copies,

                                                                               15   excerpts, summaries, or compilations of Protected Material that reveal the source of the Protected

                                                                               16   Material or that reveal specific information, i.e., the raw data gleaned from protected documents,

                                                                               17   entitled to confidentiality under this stipulated order; and (3) any testimony, conversations, or

                                                                               18   presentations by Parties or their Counsel that might reveal Protected Material. However, the

                                                                               19   protections conferred by this Stipulation and Order do not cover the following information: (a)

                                                                               20   any information that is in the public domain at the time of disclosure to a Receiving Party or

                                                                               21   becomes part of the public domain after its disclosure to a Receiving Party as a result of

                                                                               22   publication not involving a violation of this Order, including becoming part of the public record

                                                                               23   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

                                                                               24   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

                                                                               25   information lawfully and under no obligation of confidentiality to the Designating Party. Any use

                                                                               26   of Protected Material at trial shall be governed by a separate agreement or order.

                                                                               27          4.      DURATION

                                                                               28          Even after final disposition of this litigation, the confidentiality obligations imposed by
                                                                                                                                                    STIPULATED PROTECTIVE ORDER
                                                                                                                                      3                           3:20-CV-03414-JSC

                                                428193.1
                                                                                      Case 3:20-cv-03414-JSC Document 29 Filed 04/02/21 Page 4 of 13



                                                                                1   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court

                                                                                2   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all

                                                                                3   claims and defenses in this action, with or without prejudice; and (2) final judgment herein after

                                                                                4   the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

                                                                                5   including the time limits for filing any motions or applications for extension of time pursuant to

                                                                                6   applicable law.

                                                                                7          5.      DESIGNATING PROTECTED MATERIAL

                                                                                8          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

                                                                                9   or Non-Party that designates information or items for protection under this Order must take care
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   to limit any such designation to specific material that qualifies under the appropriate standards.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   The Designating Party must designate for protection only those parts of material, documents,

                                                                               12   items, or oral or written communications that qualify – so that other portions of the material,

                                                                               13   documents, items, or communications for which protection is not warranted are not swept

                                                                               14   unjustifiably within the ambit of this Order.

                                                                               15          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

                                                                               16   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

                                                                               17   unnecessarily encumber or retard the case development process or to impose unnecessary

                                                                               18   expenses and burdens on other parties) expose the Designating Party to sanctions.

                                                                               19          If it comes to a Designating Party’s attention that information or items that it designated

                                                                               20   for protection do not qualify for protection, that Designating Party must promptly notify all other

                                                                               21   Parties that it is withdrawing the mistaken designation.

                                                                               22          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

                                                                               23   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

                                                                               24   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

                                                                               25   designated before the material is disclosed or produced.

                                                                               26          Designation in conformity with this Order requires:

                                                                               27          (a) for information in documentary form (e.g., paper or electronic documents, but

                                                                               28   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
                                                                                                                                                    STIPULATED PROTECTIVE ORDER
                                                                                                                                      4                           3:20-CV-03414-JSC

                                                428193.1
                                                                                      Case 3:20-cv-03414-JSC Document 29 Filed 04/02/21 Page 5 of 13



                                                                                1   Party affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a

                                                                                2   portion or portions of the material on a page qualifies for protection, the Producing Party also

                                                                                3   must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

                                                                                4   margins).

                                                                                5          A Party or Non-Party that makes original documents or materials available for inspection

                                                                                6   need not designate them for protection until after the inspecting Party has indicated which

                                                                                7   material it would like copied and produced. During the inspection and before the designation, all

                                                                                8   of the material made available for inspection shall be deemed “CONFIDENTIAL.” After the

                                                                                9   inspecting Party has identified the documents it wants copied and produced, the Producing Party
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   must determine which documents, or portions thereof, qualify for protection under this Order.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   Then, before producing the specified documents, the Producing Party must affix the

                                                                               12   “CONFIDENTIAL” legend to each page that contains Protected Material. If only a portion or

                                                                               13   portions of the material on a page qualifies for protection, the Producing Party also must clearly

                                                                               14   identify the protected portion(s) (e.g., by making appropriate markings in the margins).

                                                                               15          (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

                                                                               16   Designating Party identify on the record, before the close of the deposition, hearing, or other

                                                                               17   proceeding, all protected testimony.

                                                                               18          (c) for information produced in some form other than documentary and for any other

                                                                               19   tangible items, that the Producing Party affix in a prominent place on the exterior of the container

                                                                               20   or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

                                                                               21   portion or portions of the information or item warrant protection, the Producing Party, to the

                                                                               22   extent practicable, shall identify the protected portion(s).

                                                                               23          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

                                                                               24   designate qualified information or items does not, standing alone, waive the Designating Party’s

                                                                               25   right to secure protection under this Order for such material. Upon timely correction of a

                                                                               26   designation, the Receiving Party must make reasonable efforts to assure that the material is

                                                                               27   treated in accordance with the provisions of this Order.

                                                                               28          6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                                                                                                   STIPULATED PROTECTIVE ORDER
                                                                                                                                       5                         3:20-CV-03414-JSC

                                                428193.1
                                                                                      Case 3:20-cv-03414-JSC Document 29 Filed 04/02/21 Page 6 of 13



                                                                                1          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

                                                                                2   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

                                                                                3   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

                                                                                4   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

                                                                                5   challenge a confidentiality designation by electing not to mount a challenge promptly after the

                                                                                6   original designation is disclosed.

                                                                                7          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

                                                                                8   process by providing written notice of each designation it is challenging and describing the basis

                                                                                9   for each challenge. To avoid ambiguity as to whether a challenge has been made, the written
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   notice must recite that the challenge to confidentiality is being made in accordance with this
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in

                                                                               12   good faith and must begin the process by conferring directly (in voice to voice dialogue; other

                                                                               13   forms of communication are not sufficient) within 14 days of the date of service of notice. In

                                                                               14   conferring, the Challenging Party must explain the basis for its belief that the confidentiality

                                                                               15   designation was not proper and must give the Designating Party an opportunity to review the

                                                                               16   designated material, to reconsider the circumstances, and, if no change in designation is offered,

                                                                               17   to explain the basis for the chosen designation. A Challenging Party may proceed to the next

                                                                               18   stage of the challenge process only if it has engaged in this meet and confer process first or

                                                                               19   establishes that the Designating Party is unwilling to participate in the meet and confer process in

                                                                               20   a timely manner.

                                                                               21          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

                                                                               22   intervention, the Designating Party shall file and serve a motion to retain confidentiality under

                                                                               23   Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days

                                                                               24   of the initial notice of challenge or within 14 days of the parties agreeing that the meet and confer

                                                                               25   process will not resolve their dispute, whichever is earlier. Each such motion must be

                                                                               26   accompanied by a competent declaration affirming that the movant has complied with the meet

                                                                               27   and confer requirements imposed in the preceding paragraph. Failure by the Designating Party to

                                                                               28   make such a motion including the required declaration within 21 days (or 14 days, if applicable)
                                                                                                                                                     STIPULATED PROTECTIVE ORDER
                                                                                                                                       6                           3:20-CV-03414-JSC

                                                428193.1
                                                                                      Case 3:20-cv-03414-JSC Document 29 Filed 04/02/21 Page 7 of 13



                                                                                1   shall automatically waive the confidentiality designation for each challenged designation. In

                                                                                2   addition, the Challenging Party may file a motion challenging a confidentiality designation at any

                                                                                3   time if there is good cause for doing so, including a challenge to the designation of a deposition

                                                                                4   transcript or any portions thereof. Any motion brought pursuant to this provision must be

                                                                                5   accompanied by a competent declaration affirming that the movant has complied with the meet

                                                                                6   and confer requirements imposed by the preceding paragraph.

                                                                                7          The burden of persuasion in any such challenge proceeding shall be on the Designating

                                                                                8   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

                                                                                9   unnecessary expenses and burdens on other parties) may expose the Challenging Party to
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   sanctions. Unless the Designating Party has waived the confidentiality designation by failing to
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   file a motion to retain confidentiality as described above, all parties shall continue to afford the

                                                                               12   material in question the level of protection to which it is entitled under the Producing Party’s

                                                                               13   designation until the court rules on the challenge.

                                                                               14          7.      ACCESS TO AND USE OF PROTECTED MATERIAL

                                                                               15          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

                                                                               16   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

                                                                               17   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

                                                                               18   the categories of persons and under the conditions described in this Order. When the litigation has

                                                                               19   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

                                                                               20   DISPOSITION).

                                                                               21          Protected Material must be stored and maintained by a Receiving Party at a location and

                                                                               22   in a secure manner that ensures that access is limited to the persons authorized under this Order.

                                                                               23          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

                                                                               24   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

                                                                               25   information or item designated “CONFIDENTIAL” only to:

                                                                               26          (a) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

                                                                               27   reasonably necessary for this litigation and who have signed the “Acknowledgment and

                                                                               28   Agreement to Be Bound” (Exhibit A);
                                                                                                                                                     STIPULATED PROTECTIVE ORDER
                                                                                                                                      7                            3:20-CV-03414-JSC

                                                428193.1
                                                                                      Case 3:20-cv-03414-JSC Document 29 Filed 04/02/21 Page 8 of 13



                                                                                1           (b) the court and its personnel;

                                                                                2           (c) court reporters and their staff, professional jury or trial consultants, mock jurors, and

                                                                                3   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

                                                                                4   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                                                5           (d) during their depositions, witnesses in the action to whom disclosure is reasonably

                                                                                6   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

                                                                                7   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

                                                                                8   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

                                                                                9   bound by the court reporter and may not be disclosed to anyone except as permitted under this
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   Stipulated Protective Order or as agreed by the Designating Party.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11           (e) the author or recipient of a document containing the information or a custodian or

                                                                               12   other person who otherwise possessed or knew the information.

                                                                               13           8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

                                                                               14   OTHER LITIGATION

                                                                               15           If a Party is served with a subpoena or a court order issued in other litigation that compels

                                                                               16   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

                                                                               17   must:

                                                                               18           (a) promptly notify in writing the Designating Party. Such notification shall include a

                                                                               19   copy of the subpoena or court order;

                                                                               20           (b) promptly notify in writing the party who caused the subpoena or order to issue in the

                                                                               21   other litigation that some or all of the material covered by the subpoena or order is subject to this

                                                                               22   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

                                                                               23           (c) cooperate with respect to all reasonable procedures sought to be pursued by the

                                                                               24   Designating Party whose Protected Material may be affected.

                                                                               25           If the Designating Party timely seeks a protective order, the Party served with the

                                                                               26   subpoena or court order shall not produce any information designated in this action as

                                                                               27   “CONFIDENTIAL” before a determination by the court from which the subpoena or order

                                                                               28   issued, unless the Party has obtained the Designating Party’s permission. The Designating Party
                                                                                                                                                     STIPULATED PROTECTIVE ORDER
                                                                                                                                       8                           3:20-CV-03414-JSC

                                                428193.1
                                                                                      Case 3:20-cv-03414-JSC Document 29 Filed 04/02/21 Page 9 of 13



                                                                                1   shall bear the burden and expense of seeking protection in that court of its confidential material –

                                                                                2   and nothing in these provisions should be construed as authorizing or encouraging a Receiving

                                                                                3   Party in this action to disobey a lawful directive from another court.

                                                                                4          9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED

                                                                                5   IN THIS LITIGATION

                                                                                6          (a) The terms of this Order are applicable to information produced by a Non-Party in this

                                                                                7   action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

                                                                                8   connection with this litigation is protected by the remedies and relief provided by this Order.

                                                                                9   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   additional protections.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

                                                                               12   Party’s confidential information in its possession, and the Party is subject to an agreement with

                                                                               13   the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                                                                               14          (1) promptly notify in writing the Requesting Party and the Non-Party that some or all of

                                                                               15   the information requested is subject to a confidentiality agreement with a Non-Party;

                                                                               16          (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in this

                                                                               17   litigation, the relevant discovery request(s), and a reasonably specific description of the

                                                                               18   information requested; and

                                                                               19          (3) make the information requested available for inspection by the Non-Party.

                                                                               20          (c) If the Non-Party fails to object or seek a protective order from this court within 14

                                                                               21   days of receiving the notice and accompanying information, the Receiving Party may produce the

                                                                               22   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

                                                                               23   seeks a protective order, the Receiving Party shall not produce any information in its possession

                                                                               24   or control that is subject to the confidentiality agreement with the Non-Party before a

                                                                               25   determination by the court. Absent a court order to the contrary, the Non-Party shall bear the

                                                                               26   burden and expense of seeking protection in this court of its Protected Material.

                                                                               27          10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                                                                               28          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
                                                                                                                                                    STIPULATED PROTECTIVE ORDER
                                                                                                                                      9                           3:20-CV-03414-JSC

                                                428193.1
                                                                                     Case 3:20-cv-03414-JSC Document 29 Filed 04/02/21 Page 10 of 13



                                                                                1   Material to any person or in any circumstance not authorized under this Stipulated Protective

                                                                                2   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

                                                                                3   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

                                                                                4   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were

                                                                                5   made of all the terms of this Order, and (d) request such person or persons to execute the

                                                                                6   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

                                                                                7          11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

                                                                                8   PROTECTED         MATERIAL

                                                                                9          When a Producing Party gives notice to Receiving Parties that certain inadvertently
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   produced material is subject to a claim of privilege or other protection, the obligations of the
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

                                                                               12   provision is not intended to modify whatever procedure may be established in an e-discovery

                                                                               13   order that provides for production without prior privilege review. Pursuant to Federal Rule of

                                                                               14   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

                                                                               15   communication or information covered by the attorney-client privilege or work product

                                                                               16   protection, the parties may incorporate their agreement in the stipulated protective order

                                                                               17   submitted to the court.

                                                                               18          12.     MISCELLANEOUS

                                                                               19          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

                                                                               20   seek its modification by the court in the future.

                                                                               21          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective

                                                                               22   Order no Party waives any right it otherwise would have to object to disclosing or producing any

                                                                               23   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

                                                                               24   Party waives any right to object on any ground to use in evidence of any of the material covered

                                                                               25   by this Protective Order.

                                                                               26          12.3    Filing Protected Material. Without written permission from the Designating Party

                                                                               27   or a court order secured after appropriate notice to all interested persons, a Party may not file in

                                                                               28   the public record in this action any Protected Material. A Party that seeks to file under seal any
                                                                                                                                                    STIPULATED PROTECTIVE ORDER
                                                                                                                                        10                        3:20-CV-03414-JSC

                                                428193.1
                                                                                     Case 3:20-cv-03414-JSC Document 29 Filed 04/02/21 Page 11 of 13



                                                                                1   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed

                                                                                2   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

                                                                                3   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request

                                                                                4   establishing that the Protected Material at issue is privileged, protectable as a trade secret, or

                                                                                5   otherwise entitled to protection under the law. If a Receiving Party's request to file Protected

                                                                                6   Material under seal pursuant to Civil Local Rule 79-5(d) is denied by the court, then the

                                                                                7   Receiving Party may file the information in the public record pursuant to Civil Local Rule 79-5(e)

                                                                                8   unless otherwise instructed by the court.

                                                                                9          13.     FINAL DISPOSITION
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10          Within 60 days after the final disposition of this action, as defined in paragraph 4, upon
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   written notification served by Producing or Designating Party, each Receiving Party must return

                                                                               12   all Protected Material to the Producing Party or destroy such material. As used in this subdivision,

                                                                               13   “all Protected Material” includes all copies, abstracts, compilations, summaries, and any other

                                                                               14   format reproducing or capturing any of the Protected Material. Whether the Protected Material is

                                                                               15   returned or destroyed, the Receiving Party must submit a written certification to the Producing

                                                                               16   Party (and, if not the same person or entity, to the Designating Party) by the 60 day deadline that

                                                                               17   (1) identifies (by category, where appropriate) all the Protected Material that was returned or

                                                                               18   destroyed and (2) affirms that the Receiving Party has not retained any copies, abstracts,

                                                                               19   compilations, summaries or any other format reproducing or capturing any of the Protected

                                                                               20   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

                                                                               21   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

                                                                               22   correspondence, deposition and trial exhibits, expert reports, attorney work product, and

                                                                               23   consultant and expert work product, even if such materials contain Protected Material. Any such

                                                                               24   archival copies that contain or constitute Protected Material remain subject to this Protective

                                                                               25   Order as set forth in Section 4 (DURATION).

                                                                               26

                                                                               27

                                                                               28
                                                                                                                                                     STIPULATED PROTECTIVE ORDER
                                                                                                                                      11                           3:20-CV-03414-JSC

                                                428193.1
                                                                                     Case 3:20-cv-03414-JSC Document 29 Filed 04/02/21 Page 12 of 13



                                                                                1          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                                                                                2
                                                                                    Dated: April 2, 2021
                                                                                3

                                                                                4                                      By:    /s/Dale L. Allen, Jr.
                                                                                                                             DALE L. ALLEN JR.
                                                                                5                                            KEVIN P. ALLEN
                                                                                                                             Attorneys for Defendants
                                                                                6
                                                                                    Dated: April 2, 2021
                                                                                7

                                                                                8                                      By:    /s/Patrick M. Ciocca
                                                                                                                             PATRICK M. CIOCCA
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                                                             Attorney for Plaintiff
                                                                               10
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11
                                                                                           PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                                               12
                                                                                                                                                  ISTRIC
                                                                                                                                             TES D      TC
                                                                               13                                                          TA




                                                                                                                                                                             O
                                                                                                    April 2, 2021
                                                                                           DATED: ________________            ____________________________________
                                                                                                                                      S




                                                                                                                                                                              U
                                                                               14                                                    ED




                                                                                                                                                                               RT
                                                                                                                              Hon. Jacqueline Scott DCorley
                                                                                                                                 UNIT

                                                                                                                                          G RANTE
                                                                               15                                             United States District Judge




                                                                                                                                                                                    R NIA
                                                                               16
                                                                                                                                 NO




                                                                                                                                                                          Corley
                                                                                                                                                                e Scott




                                                                                                                                                                                   FO
                                                                                                                                                      cquelin
                                                                                                                                           Judge Ja
                                                                                                                                  RT




                                                                               17


                                                                                                                                                                               LI
                                                                                                                                          ER
                                                                                                                                      H




                                                                                                                                                                             A
                                                                                                                                               N                              C
                                                                               18                                                                                F
                                                                                                                                                   D IS T IC T O
                                                                                                                                                         R
                                                                               19

                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
                                                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                                                                        12                               3:20-CV-03414-JSC

                                                428193.1
                                                                                     Case 3:20-cv-03414-JSC Document 29 Filed 04/02/21 Page 13 of 13



                                                                                1                                                EXHIBIT A

                                                                                2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                                                                                3   I, _____________________________ [print or type full name], of _________________ [print or

                                                                                4   type full address], declare under penalty of perjury that I have read in its entirety and understand the

                                                                                5   Stipulated Protective Order that was issued by the United States District Court for the Eastern

                                                                                6   District of California on _______ in the case of ___________ Christopher James Alcala v. City of

                                                                                7   Cotati, et al., Case No. 3:20-cv-03414-JAC. I agree to comply with and to be bound by all the terms

                                                                                8   of this Stipulated Protective Order and I understand and acknowledge that failure to so comply

                                                                                9   could expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   will not disclose in any manner any information or item that is subject to this Stipulated Protective
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   Order to any person or entity except in strict compliance with the provisions of this Order.

                                                                               12   I further agree to submit to the jurisdiction of the United States District Court for the Northern

                                                                               13   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even

                                                                               14   if such enforcement proceedings occur after termination of this action.

                                                                               15   I hereby appoint __________________________ [print or type full name] of

                                                                               16   _______________________________________ [print or type full address and telephone number]

                                                                               17   as my California agent for service of process in connection with this action or any proceedings

                                                                               18   related to enforcement of this Stipulated Protective Order.

                                                                               19

                                                                               20   Date: ______________________________________

                                                                               21

                                                                               22   City and State where sworn and signed: _________________________________

                                                                               23

                                                                               24   Printed name: _______________________________

                                                                               25

                                                                               26   Signature: __________________________________

                                                                               27

                                                                               28
                                                                                                                                                    STIPULATED PROTECTIVE ORDER
                                                                                                                                     13                           3:20-CV-03414-JSC

                                                428193.1
